United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bellmawr, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1939
Issued: April 17, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 25, 2011 appellant, through his attorney, filed a timely appeal from a June 9,
2011 decision of the Office of Workers’ Compensation Programs (OWCP) which affirmed a
decision denying his claim for a schedule award. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of the case.
ISSUE
The issue is whether appellant sustained permanent impairment warranting a schedule
award.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
On March 8, 2007 appellant, then a 46-year-old custodian, injured his back while
performing his custodian duties. On January 31, 2008 OWCP accepted a lumbar sprain.
Appellant stopped work on March 9, 2007 and retired on December 31, 2008.
From April 9, 2007 to December 1, 2008, appellant was treated by Dr. W. Francis
Kennard, a Board-certified orthopedic surgeon, for severe low back pain which started on
March 8, 2007 when he was at work and reached for an item. Dr. Kennard diagnosed lower back
pain. In a December 19, 2007 report, he noted appellant’s history was significant for a
September 2004 work-related motor vehicle accident and he was treated for neck pain.
Dr. Kennard noted that an October 2, 2007 magnetic resonance imaging (MRI) scan of the
lumbar spine revealed mild multilevel degenerative change, possible posterolateral disc
protrusion at L3-4 and mild compressive effects on the ventral surface of the thecal sac at L3-4,
L4-5. He noted findings of negative straight leg raising and normal reflexes. Dr. Kennard
diagnosed cervical spine strain, lower back strain, without evidence of cervical lumbar radicular
symptoms noting that the electromyogram and nerve conduction studies did not support radicular
findings. He could not make a clear-cut diagnosis as to any obvious pathology that would
disable appellant on a permanent basis. In a December 1, 2008 report, Dr. Kennard noted
appellant’s continued complaints of back, shoulder and neck pain. He noted that the physical
examination was unchanged and diagnosed chronic back pain.
OWCP further developed the matter by referring appellant to Dr. Irving Strouse, a Boardcertified orthopedist, who, in a December 26, 2007 report, diagnosed lumbar strain and
preexisting mild degenerative changes of the lumbar spine. Dr. Strouse noted findings of no
spasm, atrophy or deformity of the paralumbar muscles, no true muscle weakness in the legs and
normal reflexes, sensation and circulation. He opined that appellant’s March 8, 2007 accepted
injury had resolved and he could return to work with restrictions. OWCP found a conflict of
opinion with Dr. Kennard, appellant’s treating physician, and Dr. Strouse and referred appellant
to Dr. Dean L. Carlson, a Board-certified orthopedic surgeon, to resolve the conflict.
Dr. Carlson diagnosed acute lumbosacral sprain which completely resolved. He noted findings
and opined that appellant’s work-related condition resolved and he could return to work without
restrictions.
On May 19, 2010 appellant filed a claim for a schedule award. In a December 21, 2009
report, Dr. Arthur Becan, a Board-certified orthopedic surgeon, noted that appellant had reached
maximum medical improvement on that date. He noted examination of the cervical spine
revealed posterior midline tenderness from C4-7, bilateral paravertebral muscle spasm and
trapezius muscle spasm from C4-7, tenderness over the posterior facet joints bilaterally at C4-7
and range of motion was restricted. Lumbar spine examination revealed posterior midline
tenderness from L3-S1, bilateral paravertebral muscle spasm from L3-S1, bilateral iliolumbar
ligament tenderness and sacroiliac joint tenderness, restricted range of motion, muscle strength
of the lower extremities revealed quadriceps, hamstrings and gastrocnemius were 4/5 bilaterally,
neurological testing of the lower extremities revealed decreased sensation at L5-S1 and deep
tendon reflexes revealed decreased right ankle jerk. Dr. Becan diagnosed defined work-related
injury of September 27, 2004 of the cervical spine and right shoulder, defined work-related
injury on March 8, 2007 of the lumbar spine with left lower extremity radiculopathy, herniated

2

C5-6 disc, bulging C3-4, C4-5, C6-7 discs, bulging L2-3, L3-4, L4-5 discs, herniated L5-S1 disc
and right lumbosacral radiculopathy. He stated that, based on the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment,2 appellant had 28
percent impairment of each leg. Dr. Becan noted that appellant had a class 1 motor strength
deficit of the bilateral extensor hallucis longus/hamstrings/gastrocnemius (sciatic) with a nine
percent default impairment.3 He applied the modifiers for Functional History (GMFH), Physical
Examination (GMPE) and Clinical Studies (GMCS) and noted that GMFH would provide a
grade modifier of two and GMCS provided a grade modifier of two for a net adjustment of two.
Dr. Becan adjusted the impairment rating, concluding that appellant had 13 percent impairment
of each leg for this motor strength deficit. He further noted that appellant had a class 1 motor
strength deficit of the bilateral quadriceps (femoral) for five percent default impairment.4
Dr. Becan applied the modifiers and noted that GMFH would provide a grade modifier of two
and GMCS provided a grade modifier of two for a net adjustment of two. He adjusted the
impairment rating, concluding that appellant had nine percent impairment of each leg for this
motor strength deficit. Dr. Becan noted that appellant had a class 1, motor strength deficit of the
L5 and S1 nerve root (sciatic) with four percent default impairment.5 The combined bilateral
lower extremity impairment was 28 percent in accordance with the A.M.A., Guides.
In an April 22, 2010 report, OWCP’s medical adviser stated that there was no basis for
rating any impairment based on appellant’s accepted conditions. He referenced Dr. Becan’s
report and disputed the marked findings of the lower extremity impairment related to the lumbar
sprain which had been accepted years ago and had completely resolved. The medical adviser
noted that appellant’s treating physician, Dr. Kennard, in a December 1, 2007 report, stated that
there were no objective findings of permanent disability related to appellant’s lumbar claim. He
further noted that appellant underwent a second opinion examination on December 26, 2007, by
Dr. Strouse, and a referee examination on September 18, 2008, performed by Dr. Carlson, both
of whom opined that appellant’s lumbar condition resolved. The medical adviser recommended
referral to an impartial specialist.
OWCP determined that a conflict of medical opinion arose between Dr. Becan,
appellant’s treating physician, and OWCP’s medical adviser, regarding whether appellant
sustained a permanent impairment due to his work-related injury. On August 18, 2010 it referred
appellant to a referee physician, Dr. Samuel E. Epstein, an osteopath and Board-certified
orthopedic surgeon.
In a report dated October 4, 2010, Dr. Epstein reviewed the records provided to him and
performed a physical examination of appellant. He noted a history of appellant’s work-related
injury as well as other conditions sustained by appellant. Dr. Epstein diagnosed mild preexisting
degenerative disc disease with spondylosis of the lumbar sacral spine, small central and right
paracentral disc herniation at L5-S1 without objective clinical evidence on physical examination
2

A.M.A., Guides (6th ed. 2008).

3

Id. at 535, Table 16-12.

4

Id.

5

Id.

3

of radiculopathy, sprain of the lumbar spine with exacerbation of preexisting degenerative disc
disease and spondylosis of the lumbar spine. Examination of the thoracolumbar spine revealed
tenderness to palpation from T1 through the sacrum both sacroiliac joints and sciatic notches
with limited range of motion. Examination of the lower extremities revealed full range of
motion of the hips and knees with pain, deep tendon reflexes were intact and symmetric
bilaterally, manual muscle testing was normal at the biceps, triceps, hip flexors, knee flexors,
knee extensors, ankle flexors and dorsiflexors and extensor hallucis longus bilaterally. Sensation
was intact in all dermatomal distributions of the upper and lower extremities to pin prick, light
touch and Semmes-Weinstein monofilament testing.
Dr. Epstein noted with regards to permanent impairment, OWCP did not allow
impairment rating for the back unless there was impairment to the extremities. He noted that
using Table 16-11, sensory motor severity, page 533 of the A.M.A., Guides, appellant’s severity
score would be zero for sensory deficit in that appellant has a normal sensibility to SemmesWeinstein monofilament testing in the lower extremities and normal sensation to sharp and dull
in the lower extremities. Dr. Epstein noted that, pursuant to Table 16-12, peripheral nerve
impairment/lower extremities, page 534-36, appellant would have a severity score of zero for
motor deficit as appellant had normal strength in all the myotomal distributions of the lower
extremities. He noted that appellant had no objective sensory or motor deficits, he would fall
into a class zero and have no impairment of either leg. Dr. Epstein further explained that
appellant had no impairment of the legs due to peripheral nerve impairment as he had no
objective sensory or motor deficits emanating from the lumbosacral spine. He advised that his
examination was consistent with that of Dr. Carlson on September 18, 2008, Dr. Strouse on
December 26, 2007 and Dr. Kennard on December 1, 2007. Unlike Dr. Becan, Dr. Epstein
found no objective motor weakness in the lower extremities, no sensory deficit, no trophic
changes or swelling to suggest complex regional pain syndrome with full range of motion of the
hips knees and ankles.
On October 26, 2010 OWCP’s medical adviser concurred with the opinion of Dr. Epstein
that appellant had no impairment of the lower extremities. He noted that Dr. Epstein properly
utilized Table 16-11, sensory motor severity and noted a score of zero for sensory and motor
deficit. The medical adviser indicated that Dr. Epstein referenced Table 16-12, peripheral nerve
impairment of the lower extremities and noted appellant had no objective sensory or motor
deficits and therefore fell into a class zero with no impairment of the legs. He noted that
Dr. Epstein supported his findings noting that he found no evidence of objective motor weakness
or sensory deficits in the lower extremities during the Semmes-Weinstein testing, and no trophic
changes or swelling to suggest complex regional pain syndrome. The medical adviser noted that
maximum medical improvement was on October 4, 2010 and appellant sustained no impairment
of either leg pursuant to the A.M.A., Guides.
On November 30, 2010 OWCP denied appellant’s claim for a schedule award.
On December 10, 2010 appellant requested a review of the written record.
In a decision dated June 9, 2011, OWCP’s hearing representative affirmed the
November 30, 2010 decision.

4

LEGAL PRECEDENT
The schedule award provision of FECA6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 For decisions issued
beginning May 1, 2009, the sixth edition of the A.M.A., Guides will be used.9
No schedule award is payable for a member, function or organ of the body not specified
in FECA or in the implementing regulations.10 FECA and the implementing regulations do not
provide for the payment of a schedule award for the permanent loss of use of the back or the
body as a whole.11 The Board notes that section 8101(19) specifically excludes the back from
the definition of organ.12 However, a claimant may be entitled to a schedule award for
permanent impairment to an upper or lower extremity even though the cause of the impairment
originated in the neck, shoulders or spine.13
ANALYSIS
Appellant alleges that he is entitled to a schedule award for permanent partial impairment
of the lower extremities and back. OWCP accepted his claim for a lumbar sprain. However, as
noted above, FECA does not permit a schedule award based on impairment to the back or spine.
Appellant may only be awarded a schedule award for impairment to the upper or lower
extremities due to his accepted back condition.
In this case, OWCP determined that a conflict existed in the medical evidence between
appellant’s attending physician, Dr. Becan, who disagreed with OWCP’s medical adviser
concerning the extent of appellant’s impairment of the bilateral lower extremities. Consequently,
it referred appellant to Dr. Epstein to resolve the conflict.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

FECA Bulletin No. 09-03 (issued March 15, 2009).

10

Thomas J. Engelhart, 50 ECAB 319 (1999).

11

See Jay K. Tomokiyo, 51 ECAB 361 (2000).

12

5 U.S.C. § 8101(19).

13

Thomas J. Engelhart, supra note 10.

5

Where there exists a conflict of medical opinion and the case is referred to an impartial
specialist for the purpose of resolving the conflict, the opinion of such specialist, if sufficiently
well rationalized and based upon a proper factual background, is entitled to special weight.14
The Board finds that, under the circumstances of this case, the opinion of Dr. Epstein is
sufficiently well rationalized and based upon a proper factual background such that it is entitled
to special weight and establishes that appellant is not entitled to a schedule award.
Dr. Epstein noted a history of appellant’s work-related injury. He diagnosed mild
preexisting degenerative disc disease with spondylosis of the lumbar sacral spine, small central
and right paracentral disc herniation at L5-S1 without objective clinical evidence on physical
examination of radiculopathy, sprain of the lumbar spine with exacerbation of preexisting
degenerative disc disease and spondylosis of the lumbar spine. Dr. Epstein noted examination
findings for the lumbar spine and legs. Appellant’s reflexes were intact and symmetrical
bilaterally, manual muscle testing was normal at the biceps, triceps, hip flexors, knee flexors,
knee extensors, ankle flexors and dorsiflexors and extensor hallucis longus bilaterally. Sensation
was intact in all dermatomal distributions of the lower extremities to pin prick, light touch and
Semmes-Weinstein monofilament testing. Dr. Epstein noted pursuant to Table 16-11, sensory
motor severity, page 533 of the A.M.A., Guides, appellant’s severity score would be zero for
sensory deficit in that appellant has a normal sensibility to Semmes-Weinstein monofilament
testing in the legs and normal sensation to sharp and dull in the legs. He noted that under Table
16-12, peripheral nerve impairment/lower extremities, page 534-36, appellant had a severity
score of zero for motor deficit as appellant had normal strength in all the myotomal distributions
of the legs. Dr. Epstein noted that, as appellant had no objective sensory or motor deficits, he
fell into class zero and had no impairment of the bilateral lower extremities. He further
explained that appellant had no impairment rating for peripheral nerve impairment because he
had no objective sensory or motor deficits. Dr. Epstein advised that his findings were consistent
with other physicians, except for Dr. Becan, and that he could find no objective basis on which to
rate lower extremity impairment.
OWCP’s medical adviser properly reviewed the medical record and agreed there was no
basis on which to attribute permanent impairment, based on the findings of Dr. Epstein. He
noted that Dr. Epstein properly utilized Table 16-11 and Table 16-12 in the A.M.A., Guides, but
found no objective basis for rating permanent impairment of the legs.
On appeal, appellant asserts that the report of Dr. Epstein was vague, speculative and
incomplete and insufficient to carry the weight of the evidence. The Board has reviewed
Dr. Epstein’s report and notes the impartial specialist reviewed appellant’s history provided
findings upon physical examination and reviewed diagnostic testing. Dr. Epstein explained that
appellant did not have any objective sensory or motor deficits, based on his thorough physical
examination, such that he had no ratable impairment of the bilateral lower extremities. Appellant
asserts that the questions to the referee physician were misleading and improperly noted that
OWCP’s medical adviser was an expert in the use of the A.M.A., Guides and that special
attention should be paid to the reports of Drs. Strouse and Carlson. Dr. Epstein did not give
14

Aubrey Belnavis, 37 ECAB 206 (1985). See 5 U.S.C. § 8123(a).

6

undue attention or weight to the medical adviser’s reports or those of Drs. Strouse and Carlson.
Rather he explained his own findings on examination of appellant did not support any permanent
impairment and were consistent with other physicians except for Dr. Becan. There is no
evidence that Dr. Epstein gave undue deference to the reports of Drs. Strouse and Carlson in
making his impairment determination. He clearly based his impairment rating on his own
thorough physical examination and concluded that appellant had sustained zero percent
impairment of the lower extremities due to his accepted work injury.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant did not establish that he sustained permanent impairment
of his lower extremity based on his accepted lumbar condition.
ORDER
IT IS HEREBY ORDERED THAT the June 9, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 17, 2012
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

